FILED
7/1/2015 1:48:20 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez




                                     FILED IN
                              4th COURT OF APPEALS
                               SAN ANTONIO, TEXAS
                              7/9/2015 8:22:03 AM
                                KEITH E. HOTTLE
                                      Clerk




                                     FILED IN
                              4th COURT OF APPEALS
                               SAN ANTONIO, TEXAS
                              07/9/2015 8:22:03 AM
                                KEITH E. HOTTLE
                                      Clerk